The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2015

                                      No. 04-15-00382-CR

                                 Joshua Allen SCHOPPMAN,
                                          Appellant

                                                v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR0695
                         Honorable Mary D. Roman, Judge Presiding


                                        ORDER
       Joshua Allen Schoppman entered into a plea bargain with the State, pursuant to which he
agreed to plead nolo contendere to assault on a public servant – bodily injury. The terms of the
agreement provided that punishment was to be assessed at ten years’ confinement, to run
concurrently with the punishment in two other cases, and imposition of a $1,500 fine. The State
agreed to recommend community supervision. The plea agreement further stated:

       All parties understand and agree that the terms, conditions and length of []
       community supervision or deferred adjudication are to be determined and
       assessed solely within the Court’s discretion. It is further understood and agreed
       by the parties that in the event the Court assessed terms, conditions and or a
       length of supervision . . . different from those agreed to by the parties, that such
       difference shall not constitute grounds for setting aside the Defendant’s plea in
       this cause.

The flowing statement appears beneath the parties’ signatures on the plea bargain form:

       NOTE: The parties are not allowed to make binding agreements regarding the
       length of community supervision or the terms and conditions of community
       supervision, which are totally dependent upon the Court’s discretion. The
       following recommendations do not constitute part of the formal plea agreement.
The document then indicates the State recommended the period of community supervision be six
years and that appellant be placed in the Treatment Alternative to Incarceration Program.

        The trial court found Schoppman guilty and sentenced him to ten years’ incarceration.
The court suspended imposition of the sentence and placed Schoppman on community
supervision for a period of ten years. The court signed a certificate stating this “is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Schoppman
filed a motion for new trial and a notice of appeal, asserting the trial court failed to comply with
the plea bargain. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification
and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Schoppman does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

        This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made part of the record.” See TEX. R. APP. P. 25.2(d). Schoppman is
hereby given notice that this appeal will be dismissed unless an amended certification showing
he has the right to appeal is made part of the appellate record by July 22, 2015. See TEX. R. APP.
P. 25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court